Case 2:17-cv-01788-JAD-BNW Document 215 Filed 05/03/19 Page 1 of 2




                                            ECF Nos. 196, 215
Case 2:17-cv-01788-JAD-BNW Document 215 Filed 05/03/19 Page 2 of 2




                                       ORDER

        Based on the parties' stipulation [ECF No. 215] and good cause appearing, IT IS
 HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
 its own fees and costs. The motion for reconsideration [ECF No. 196] is DENIED as moot.
 The Clerk of Court is directed to CLOSE THIS CASE.

                                             _________________________________
                                                               ________________
                                                                            ________
                                                                                   _ _
                                             U.S. District Judge
                                                              ge Je
                                                                  JJennifer
                                                                    ennnnifer A
                                                                              A.. Dors
                                                                                  D
                                                                                  Do
                                                                                  Dorsey
                                                                                    o
                                             Dated: May 6, 2019
